Citation Nr: 1614943	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for cramps.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for weight gain.

6.  Entitlement to service connection for dizziness.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for erectile dysfunction.
10.  Entitlement to an initial compensable schedular evaluation for headaches.

11.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood (psychiatric disorder).

12.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeal (Board) from March 2010, May 2010, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2015, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

Additional medical records have been added to the claims file since the issuance of the March 2015 supplemental statement of the case (SSOC).  However, the Board finds that a remand for Agency of Original Jurisdiction (AOJ) of this evidence is not needed.  As to the application to reopen the claim of service connection for bilateral hearing loss, the Board finds that AOJ review is not needed because the new evidence is not pertinent evidence as to this claim.  As to the other claims, the Board finds that AOJ review is not needed because the Veteran's Substantial Appeal was received by VA in December 2014 and thereafter AOJ review of this evidence is deemed waived.  See 38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 19.31 (2015).

The claims of service connection for bilateral hearing loss and erectile dysfunction, an increased rating for a psychiatric disorder, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At his December 2015 personal hearing and in a writing received by the Board later in December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claims of service connection for back pain, high cholesterol, cramps, fatigue, weight gain, and dizziness.

2.  A November 2004 rating decision most recently denied the Veteran's application to reopen his claim service connection for bilateral hearing loss the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the November 2004 rating decisions is new, related to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  Bilateral hearing loss had its onset in service.
5.  The preponderance of the evidence shows that at all time during the pendency of the appeal the Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for cramps have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for weight gain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for dizziness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

8.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  Bilateral  hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

10.  The criteria for a 50 percent evaluation for headaches are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.124, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at his December 2015 personal hearing and in a writing received by the Board later in December 2015, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of service connection for back pain, high cholesterol, cramps, fatigue, weight gain, and dizziness.  The Board finds that his personal hearing testimony which has been memorialized in a transcript that has been associated with the claims file and the subsequent writing clearly articulated the Veteran's intent to withdraw from appellate status these issues and they were received by VA prior to the issuance of a final decision as to these issues.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.


The Claim to Reopen

The Veteran asserts entitlement to service connection for bilateral hearing loss.  In writings to VA and at his personal hearing he claims, in substance, that he had had ongoing problems with his hearing since service.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that a November 2004 rating decision most recently denied the Veteran's application to reopen his claim of service connection for bilateral hearing loss.  The RO denied the claim because, in substance, there was not showing of a relationship between his current bilateral hearing loss and his military service.  The Veteran did not appeal the November 2004 rating decision.  Additionally, the record does not show that in the first post-decision year the Veteran filed with VA statements or medical evidence related to this claim.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

(Parenthetically, the Board notes that the RO in a subsequent March 2009 rating decision once again denied the Veteran's application to reopen his claim of service connection for bilateral hearing loss.  However, the Board does not find this rating decision final because in the first year following issuance of notice of this decision the RO received statements from the Veteran and medical evidence that act as new and material evidence.  38 C.F.R. § 3.156(b).)  

Since the November 2004 rating decision, the Veteran provided testimony at a video hearing before the undersigned in December 2015 in which he provided, in substance, competent testimony that he had had ongoing problems with hearing loss since service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Board finds that this testimony, the credibility of which must be presumed (see Justus), is new and material evidence.  See Shade.  Thus, the Board finds that service connection for bilateral hearing loss is reopened.

The Service Connection Claim

The Veteran and his representative in writings to VA and at the personal hearing claims that service connection is warranted for bilateral hearing loss because it started while on active duty and has continued to the current time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with bilateral hearing loss.  See, e.g., VA examination dated in December 2009.  Moreover, the Board finds that the Veteran's personal hearing testimony regarding having problems while on active duty with observable symptoms of his hearing loss is sufficient proof of the in-service incurrence of a disease or injury because symptoms of hearing loss are observable by a lay person and his testimony is consistent with his service treatment records which include an April 1971 audiological examination in which he was diagnosed with left ear hearing loss.  See Davidson.  Lastly, the Board finds the Veteran's personal hearing testimony regarding his having continued problems with observable symptom of his hearing loss since service is both competent and credible evidence that his disorder has continued since service because his symptoms are observable by lay persons and his lay claims are consistent with the medical evidence of record.  Id.

In reaching this conclusion, the Board has not overlooked the June 1973, December 2009 and April 2011 VA audiological examiners opinions.  However, the Board does not find the June 1973 examiner's opinion probative because the examiner did not provide the results from the Veteran's audiological testing.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Likewise, the Board does not find the December 2009 and April 2011 examiners opinions probative because neither addressed the question of continued observable problems with hearing loss in-service and since that time.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his bilateral hearing loss is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.




The Rating Claim

a.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that the Veteran is appealing from the rating decision that granted service connection for the disability that is in appellate status.  Therefore, the Board finds that no further VCAA notice is required.  Id.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2015 Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate an increased rating.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the current severity of the appellant's headaches.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service medical records including his post-service records from the Social Security Administration (SSA) and the Charleston VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

The record also shows that the Veteran was afforded a VA examination in June 2012.  The Board finds that the VA examination is adequate to adjudicate the claim because after a review of the record on appeal and an examination the examiner provided a medical opinion as to the severity of the disability that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the  VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

b.  The Merits

The Veteran in writings to VA and at his personal hearing claim's his headaches are manifested by adverse symptomatology that warrant at least a compensable rating.  The Veteran also testified that an award of a 50 percent rating for his headaches would fully satisfy his appeal as to this issue.  See December 2015 Board hearing, p. 6.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The February 2013 rating decision granted service connection for headaches and assigned it a non compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from January 19, 2010.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating; with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent disability rating; and with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.

With the above criteria in mind, at the June 2012 VA examination the Veteran complained of almost daily headaches lasting about half of the day with pain on both sides of the head with sound sensitivity but no nausea, vomiting, or light sensitivity.  He reported that he treated the headaches with etolodac and Tylenol with some relief.  He next reported that he sees a health provider for headaches one time per month.  The examiner opined that the Veteran did not have characteristic prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  As to functional impact, it was opined that the Veteran's headaches causes him to slow his physical activity but did not cause him to be bedridden.  The diagnosis was non migraine type headaches.

Treatment records also document the Veteran's complaints and treatment for headaches.  In this regard, May 2010 and October 2014 VA treatment records show in Veteran seeking treatment for recurrent headaches with dizziness.  In April 2011, they also show that he prefers not to drive because of his problems with headaches.  Likewise, October 2014 VA treatment records reported his complaints of headaches with nausea and dry heaves.  Similarly, in December 2014 the Veteran notified his examiner that he has four headaches a week.  Additionally, a January 2015 VA treatment record not only noted the Veteran's complaints of recurrent headaches with dizziness but also his having problems with light sensitivity and his claims that it caused him to have to stay in bed for the day.  

Treatment records from Grand Strand Health System, dated from February 2015 to March 2015, also document the Veteran's complaints and treatment headaches and dizziness.  In this regard, a February 2015 treatment record reported that the Veteran had headaches about two to three times a day that last about three or four hours each, sometimes with light sensitivity.  A March 2015 treatment record also reported that the Veteran was having problems with headaches and dizziness approximately three times a week.  

A subsequent September 2015 VA treatment record reported the Veteran's complaints of daily headaches with blurred vision and weakness.  

The VA and private treatment records also reported that Veteran was on a number of medications for his headaches. 

Furthermore, in writings to VA as well as at his personal hearing the Veteran complained of adverse symptomatology that was significantly worse than what was reported by the June 2012 VA examiner.  In this regard, he testified that for the last five or six years he has been having prostrating attacks, at first two to three times a week and know four or five times per week.  The Veteran described these headaches as sharp and throbbing and reported that they caused him to be unable to get up.  He also testified that his headaches are the reason that he is no longer working.  

Initially, the Board finds that the Veteran is both competent and credible to report on his headache pain and other symptoms even when not documented in his medical records.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, the Board finds that it may not reject the credibility of the Veteran's lay testimony regarding the severity of his headaches simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, the Board notes that the Veteran's post-VA examination medical records appear to confirm his claims regarding the frequency and severity of his service connected headaches being almost daily. 

The Board finds that the evidence, both positive and negative, as to whether the Veteran's service connected headaches equate to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107 (West 2014).  Accordingly, the Board finds that the Veteran meets the criteria for a 50 percent rating for his headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, because the Veteran 's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that this 50 percent rating is also effective at all times during the pendency of the appeal.  Fenderson.  

As noted above, the Veteran testified that a 50 percent rating for his headaches would satisfy his appeal as to this claim.  Therefore, the Board finds that it need not consider whether a higher schedular rating is warranted under another Diagnostic Code or if the criteria for referral of his claim for an extraschedular rating have been met.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


ORDER

The appeal of the denial of the claim of service connection for back pain is dismissed.

The appeal of the denial of the claim of service connection for high cholesterol is dismissed.

The appeal of the denial of the claim of service connection for cramps is dismissed.

The appeal of the denial of the claim of service connection for fatigue is dismissed.

The appeal of the denial of the claim of service connection for weight gain is dismissed.

The appeal of the denial of the claim of service connection for dizziness is dismissed.

New and material evidence having been received, the Veteran's claim of service connection for bilateral hearing loss is reopened; to that extent only the appeal is granted.

Service connection for bilateral hearing loss is granted.

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for headaches is granted at all times during the pendency of the appeal.


REMAND

As to the claim of service connection for erectile dysfunction, the RO in June 2012 and July 2012 obtain medical opinions as to the relationship, if any, between the Veteran's service-connected psychiatric disorder, including the medication he takes to treat his psychiatric disorder, and his current erectile dysfunction.  However, the Board does not find the examiners opinions adequate because they failed to address the question of aggravation.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is also payable when service-connected disability has aggravated a non-service-connected disorder).  Therefore, the Board finds that a remand is required to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for an increased rating for a psychiatric disorder, in April 2015 the Veteran filed a notice of disagreement to the March 2015 rating decision that denied a rating in excess of 50 percent for his psychiatric disorder.  The AOJ has not as yet taken any further action as to this claim.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for a TDIU, the Board finds that this issue must also be remanded because its adjudication is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5013A(b). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

2.  Associate with the claims file the Veteran's post-January 2015 treatment records from the Charleston VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the in-service problems erectile dysfunction and any continued problems to the current day as well as the current problems caused by his psychiatric disorder to include problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  As to the claims for an increased rating for a psychiatric disorder, issue the Veteran a SOC.  Thereafter, the AOJ should only return this issue to the Board if he perfects an appeal by filing a timely Substantive Appeal.

5.  Then schedule the Veteran for genitourinary examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's erectile dysfunction is related to or had its onset in service?

(b) Is it at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated (i.e., permanently worsened) by a service connected disability, to include the medications he takes for his psychiatric disorder? 

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After conducting any further development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC that gives him notice of all the evidence added to the record since the March 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


